Citation Nr: 0810975	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1964 to 
June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and December 2004 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in Atlanta, Georgia.  

The veteran's appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

REMAND

The veteran contends that the symptomatolgy associated with 
his service-connected PTSD is more severe than the current 50 
percent evaluation indicates.  He underwent a VA PTSD 
examination in November 2003, at which time his symptoms 
included flashbacks of Vietnam, social isolation, difficulty 
falling and staying asleep, irritability, outbursts of anger, 
and hypervigilance.  He was assigned a GAF score of 50, and 
the examiner opined that the extent of his mood liability and 
agitation would interfere with successful employment in terms 
of sustaining interactions with others in a work environment. 

Review of VA treatment records since that time shows that 
these PTSD symptoms have continued, despite a combination of 
medication and repeated increase of dosage amounts.  The 
veteran has also described additional symptoms such as 
delusions and hallucinations, as well as homicidal ideation.  
For these reasons, the veteran should be examined for VA 
purposes to determine his current disability level.   

Additionally, the record shows that the veteran has reported 
continued pertinent treatment at the VA outpatient clinic in 
Jacksonville, and that his doctor has stated that he is 
unemployable due to his service-connected disabilities.  The 
most recent VA treatment records contained in the claims file 
are dated in 2006.  Updated treatment records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain complete copies of 
records reflecting all VA medical and 
mental health treatment provided to the 
veteran since August 2006 at the 
Jacksonville VA facility for inclusion 
in the claims file.  If the veteran has 
received treatment at any other 
facility, he should notify the RO so 
that these records may be obtained.  

2.	Thereafter, the veteran should be 
schedule for a VA psychiatric 
examination to determine the nature and 
severity of his PTSD.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

In addition, the examiner is asked to 
identify the symptoms of PTSD the 
veteran manifests, and to the extent 
possible, distinguish between any 
symptoms that may be due to psychiatric 
disability other than PTSD.  The 
examiner also is requested to set forth 
a GAF score with an explanation of the 
score, and specifically address the 
effect of the veteran's PTSD on his 
ability to obtain and maintain gainful 
employment.  A complete rationale 
should be provided for all opinions 
expressed.

3.	Following completion of the above, the 
RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

